UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7201



JAMES LAMONT MADISON,

                                           Petitioner - Appellant,

          versus


E. E. WRIGHT, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-239)


Submitted:   November 8, 2001          Decided:     November 16, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Lamont Madison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Lamont Madison seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).    We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we deny leave to proceed in forma pauperis, deny a certif-

icate of appealability, and dismiss the appeal on the reasoning of

the district court.   Madison v. Wright, No. CA-01-239 (E.D. Va.

July 2, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2